Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Construction 
	Composition Claim 1 does not require the presence of slaked lime.  For claim 1 to read on a given composition comprising slaked slime, the composition on which claim 1 reads must have at most 10 wt% slaked lime.  That is, up to 10 wt% slaked lime is an optional constituent of the claim 1 composition.
Claim 7’s recitation of a use of the claim 1 material does not limit the scope of claim 1 because claim 7 is directed to an excrement treatment agent rather than to a use of such agent.  The intended use of a product does not limit its scope.
	
Claim Objections
	Objection is made to Claims 5 – 6 for minor informalities:  Each instance of “water absorbing” should be replaced by “water-absorbing.”

§ 112(d)
	Claim 7 is rejected under 35 U.S.C. §112(d) for failing to further limit the claim 5 agent.  Claim 7’s recitation of a use of the claim 1 material does not limit the scope of claim 1 because claim 7 is directed to an excrement treatment agent rather than to a use of such agent.  The intended use of a product does not limit its scope.

Prior Art-based Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7  are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-009696A to Fancy KK in view of JP2016179127A to Nippon Limonite, alone or further in view of USP 20190233864 to Carder.
	JP2003-009696A to Fancy KK describes excrement-treating composition of matter comprising bentonite, lignin, and starch.  The reference does not disclose a formulation with more than 10 wt% slaked lime (aka, quicklime).

    PNG
    media_image1.png
    120
    906
    media_image1.png
    Greyscale

1

    PNG
    media_image2.png
    90
    899
    media_image2.png
    Greyscale

The composition comprises wood flour, paper making sludge, waste paper, virgin pulp and activated carbon.  

    PNG
    media_image3.png
    229
    909
    media_image3.png
    Greyscale

The mixture was supplied to a tableting machine and dry pressed to form granules.  
The reference does not describe a formulation comprising limonite.

JP2016179127A to Nippon Limonite (published 2016) at Fig. 3 describes an odor2-adsorbing composition of matter comprising pulverized pulp fiber 11, uniformly distributed limonite powder 12, powdery activated carbon (PAC) 13 [0027], and a milky white emulsion-type  vinyl acetate copolymer adhesive [0014] [0023].  The pulp fiber may be the crushed pulp-type used in disposable diapers [0018].  The pulp fiber dimensions can be a width of “a few tens of microns” and a length of “a few millimeters” [0018].  Very good breathability is desirable [0018].  The manufacturing method 

    PNG
    media_image4.png
    152
    212
    media_image4.png
    Greyscale

	Neither lignin, e.g., a lignosulfonate, nor bentonite is specifically disclosed in the Nippon Limonite reference.
	It would have been obvious to have formulated the Fancy KK excrement-treating composition having odor-mitigating constituents and activated carbon with limonite in view of the odor-suppressing properties of the limonite when used in combination with activated carbon, as shown by Nippon Limonite.
	Per claim 2, Nippon Limonite describes compositions formulated as pulp:limonite:activated carbon:adhesive as 50:30:20:10 parts by weight [0011], so formulating the limonite in the Fancy KK composition at about 30 wt% would have been obvious.

	Per claim 5, Fancy KK describes using water-absorbing polymer:

    PNG
    media_image5.png
    104
    843
    media_image5.png
    Greyscale

 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2003-009696A to Fancy KK and JP2016179127A to Nippon Limonite, as applied to claim 1 above, further in view of USP 6206947 to Evans.
Evans suggests formulating the lignin-containing Fancy KK granulated material, as modified by Nippon Limonite, with about 10 wt% lignin to facilitate formation of round regular granules, as suggested by Evans (col 2):
	
    PNG
    media_image6.png
    228
    472
    media_image6.png
    Greyscale


	



	USP 20110233105 to Bailey describes a composition of matter in pellet form comprising 1 – 30 wt% fines of a limonite rock or mineral [0087], lignin [0044], and bentonite [0105].  Although quicklime, i.e., CaO, limestone, i.e., CaCO3, and lime may be formulated, slaked lime in excess of 10 wt% is not disclosed.

	USP 20190119562 to Mahmoud is cited of interest.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152

	






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also USP 20190233864 to Carder at [0046] disclosing that starch absorbs water.
        2 Odors may be those of ammonia, trimethylamine, methyl mercaptan, hydrogen sulfide [0028]